Citation Nr: 1048495	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  05-40 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 
1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the above claim.  

In September 2008, a hearing was held before the undersigned 
Veterans Law Judge.

In October 2008, the Board reopened the Veteran's claim due to 
the submission of new and material evidence and remanded the 
matter to the AMC for the purpose of sending corrective notice to 
the Veteran; obtaining the Veteran's complete VA treatment 
records; and providing the Veteran with an additional VA 
examination.  These actions were completed and the matter was 
returned to the Board in July 2010.


FINDING OF FACT

The Veteran's hypertension is not related to service or due to or 
aggravated by his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  An RO letter dated February 2004 informed the Veteran of 
all three elements required by 38 C.F.R. § 3.159(b), as stated 
above.  As discussed below, a subsequent letter, dated November 
2008, informed the Veteran of the evidence and information needed 
to substantiate a claim for service connection for hypertension 
as secondary to his service-connected diabetes mellitus, to 
include showing that his claimed disability was either caused or 
aggravated by his service-connected disability, and of the notice 
required by Dingess.  

Although this notice was sent after the initial RO adjudication 
of the Veteran's claim, the claim was readjudicated in a May 2010 
supplemental statement of the case (SSOC) after complete notice 
was sent.  Therefore, it is not prejudicial to the Veteran for 
the Board to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  See 
Pricket v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding 
that the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect); see also Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006).  Furthermore, in 
light of the denial of the Veteran's claim for service 
connection, no disability rating or effective date can be 
assigned, so there can be no possibility of prejudice to the 
Veteran under the holding in Dingess.

VA also has a duty to assist a claimant in obtaining evidence to 
substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty includes assisting the Veteran in the procurement of 
service treatment records, other pertinent treatment records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service 
treatment records; VA treatment records, discussed in more detail 
below; and private treatment records.  The Veteran has not 
identified any additional relevant records that VA failed to 
obtain.  

Lastly, VA examinations were conducted in October 2004, December 
2006, and March 2010.  In October 2004, the examiner was asked to 
provide an opinion as to whether the Veteran's hypertension was 
caused or aggravated by his service-connected diabetes mellitus, 
type II.  He did not note whether the claims folder was available 
for review.  Furthermore, the report is incomplete as the 
examiner indicated that an addendum would be added when the 
Veteran's renal tests were available for review and no addendum 
from this examiner is present in the claims folder.  However, as 
discussed below, these defects were addressed and corrected 
during the March 2010 VA examination.  At that examination, 
which, like the October 2004 examination, also addressed the 
question of secondary service connection, the examiner reviewed 
the claims file, considered the Veteran's medical history, and 
conducted an examination for hypertension.  In December 2006, VA 
also obtained a supplemental opinion based on a complete review 
of the Veteran's claims folder in order to obtain an opinion as 
to whether the Veteran's hypertension was directly related to 
service.  As the March 2010 examination and December 2006 
opinions were descriptive and based on the complete medical 
record, including the Veteran's lay assertions of record, VA has 
fulfilled any duty to provide a thorough and contemporaneous 
medical examination and to obtain and necessary medical opinions. 

Moreover, the Board is satisfied that the RO has substantially 
complied with the Board's October 2008 remand directives.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 
11 Vet. App. 268 (1998).  The Board directed the AMC to send 
corrective notice to the Veteran outlining the requirements for 
secondary service connection for hypertension; obtain the 
Veteran's VA treatment records from the VA Medical Center on 
Roosevelt Road in Little Rock, Arkansas, dated from 1979 to 1984; 
and provide the Veteran with an additional VA examination in 
order to obtain a medical opinion that adequately considered the 
Veteran's renal function tests in relation to any causal link 
between his hypertension and diabetes mellitus, type II.  

The AMC sent the proper corrective notice to the Veteran in a 
letter dated November 2008.  In November 2008, the AMC also sent 
a records request to the Little Rock VA Medical Center, asking 
for copies of all medical records of treatment the Veteran 
received at the Roosevelt Road address from 1979 to 1984.  No 
response was received.  In February 2009, the AMC sent a follow-
up request by mail and by facsimile transmission and notified the 
Veteran of the actions taken to retrieve these records.  In March 
2009, the AMC received a response from the Chief of the Health 
Information Management Section of the Central Arkansas Veterans 
Healthcare System showing that a search was conducted in February 
2009 and the records specified could not be located.  However, a 
second search was performed in March 2009, and one file 
containing dental records was found.  These records were received 
at the AMC in April 2009, and are dated from November 1979 to 
January 1980.

Following the receipt of these records and the Veteran's recent 
VA treatment records, the Veteran was scheduled for a VA 
examination.  The VA internist examined the Veteran; reviewed the 
medical history, including the Veteran's statements and the 
claims folder; and considered the Veteran's renal function tests 
and provided an opinion in accordance with the Board's Remand 
order.  

Therefore, as there has been substantial compliance with the 
Board's remand order with regard to the AMC's attempt to obtain 
the Veteran's VA treatment records and the requested development 
has been completed with regard to the remaining remand 
directives, no further action is required.  See Dyment, 13 Vet. 
App. at 146-47; Stegall, 11 Vet. App. at 270.  

The duty to assist has been satisfied as there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. 
Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. 
App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that there is no basis for a remand when no 
benefit would flow to the Veteran).  Therefore, because VA's 
duties to notify and assist have been met, there is no prejudice 
to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that his currently diagnosed hypertension is 
related to his military service.  Specifically, he asserts that 
he was grounded from flying due to his blood pressure condition.  
In the alternative, the Veteran contends that his hypertension is 
caused or aggravated by his service-connected diabetes mellitus, 
type II.  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a), 3.306.  "[I]n order to establish service connection 
or service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
Service connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that a disease was incurred in service.  
38 C.F.R. 
§ 3.303(d). 

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology.  
Hypertension may be presumed to have been incurred in service if 
it become manifest to a degree of 10 percent or more within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires evidence that shows:  (1) a current disability exists; 
(2) the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

VA amended its regulation pertaining to secondary service 
connection, effective from October 10, 2006.  See 71 Fed. Reg. 
52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection based 
on aggravation; specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 
187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

The first medical evidence of record showing a diagnosis of 
hypertension is a hospital discharge record dated June 1985, 
showing that the Veteran was hospitalized for two days due to 
complaints of left lower abdominal pain and the ultimate 
discovery of kidney stones.  He was discharged when the stone was 
passed.  The Veteran was also diagnosed with hypertension by the 
October 2004 VA examiner and March 2010 VA examiner.  Private and 
VA treatment records show treatment for hypertension and high 
blood pressure.  Therefore, the Board finds that the record 
contains sufficient medical evidence to establish a present 
disability of hypertension.  

The Veteran alleges that his hypertension began in service.  
Specifically, the Veteran has consistently maintained that he was 
found medically incapacitated to fly due to high blood pressure 
shortly before his retirement from active service in August 1979.  
Review of the service treatment records show that the Veteran was 
found medically incapacitated to fly in January 1976 and the 
physician recommend observation to rule out hypertension.  The 
average of the following eight readings was 138/85, and it was 
determined that he was not hypertensive.  The Veteran also 
experienced an instance of high blood pressure with a reading of 
148/100 in June 1976, but subsequent readings were normal.  In 
November 1976, the Veteran was found incapacitated to fly due to 
chest pain of an unknown etiology, but the subsequent stress test 
in December 1976 was normal.  The Veteran was temporarily 
grounded before retirement in 1979, but only due to a respiratory 
infection in January 1979 and a puncture wound to the left foot 
in March 1979.

VA dental treatment records show that the Veteran selected 
"heart attack" on a health questionnaire for dental outpatients 
in December 1979, shortly after discharge from service.  However, 
at an October 1979 VA examination, the examiner noted that the 
Veteran asserted a history of heart trouble, but that he was not 
taking any medications for any heart problem, did not relate any 
heart history suggesting angina, and had never experienced heart 
failure.  Upon examination, the examiner determined that the 
heart was not enlarged, the rhythm was regular, there was no 
evidence of a murmur, and the peripheral vessels and pulses were 
normal.  The Veteran's blood pressure is listed at 126/82.  

Therefore, considered in its totality, the medical evidence of 
record shows that the Veteran was not diagnosed with hypertension 
until June 1985.  Furthermore, the December 2006 VA examiner 
determined that although the Veteran showed two instances of 
spiked blood pressure while ill or while in pain, the Veteran's 
average blood pressure readings from shortly after discharge from 
service were not at the hypertensive level.  

The Board acknowledges the Veteran's repeated contention that he 
was diagnosed with a blood pressure or heart condition during 
service.  Furthermore, lay evidence may be competent to establish 
a diagnosis where the layperson is reporting a contemporaneous 
medical diagnosis.  Jandreau, 492 F.3d at 1377; see also Davidson 
v. Shinseki, 581 F.3d 1313 (2009).  However, while the Board does 
not doubt the sincerity of the Veteran's belief, the credibility 
of his recollection is diminished due to the amount of the time 
that has passed since service.  The Veteran's recollection is 
correct regarding the existence a notation in his service 
treatment records concerning hypertension, but, as noted, the 
note from January 1976 recommends that the Veteran be observed to 
rule out hypertension and does not constitute a diagnosis of 
hypertension, particularly as the Veteran's subsequent readings 
taken pursuant to the observational period were not hypertensive.  
As such, the Veteran's contention appears to be based on an 
incomplete memory.  Therefore, the evidence is against finding 
that the Veteran suffered from hypertension during service.

The Veteran also contends that he has experienced high blood 
pressure continuously since service.  See July 2002 informal 
claim.  However, high blood pressure is not the type of symptom 
that is subject to lay observation; the measurement of high blood 
pressure over the years requires medical expertise.  See Neumann 
v. West, 16 Vet. App. 290 (1998) (unpublished table decision).  
Therefore, as the record does not show that the Veteran has 
medical expertise, and the symptoms alleged are not capable of 
lay observation, the Veteran is not competent to testify to 
having experienced continuous symptoms of high blood pressure 
since service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  
Furthermore, as the medical evidence of record and the opinion of 
the December 2006 VA examiner show that the Veteran often had 
normal blood pressure readings during and after service, the 
Veteran's assertion of continuously high blood pressure is also 
not credible in the face of conflicting medical evidence.  
Lastly, as the Veteran was discharged from service in 1979, did 
not show hypertensive blood pressure readings within a year of 
discharge from service, and was not diagnosed with hypertension 
until June 1985, the presumptive provisions of 38 C.F.R. 
§3.307(a) and 3.309( a) for a chronic disease do not apply to 
this case.

The evidence also does not show that the Veteran's instances of 
high blood pressure in service are related to his current 
diagnosis of hypertension.  In December 2006, the VA examiner 
determined that it was less likely than not that the Veteran's 
subsequent hypertension originated during his active duty service 
career as sporadic readings and a borderline hypertensive range 
in the face of multiple other normal readings over a several year 
period does not constitute evidence of hypertension or pre-
hypertension.  As the competent medical evidence of record shows 
that the Veteran's hypertension is not related to his high blood 
pressure in service, the Board finds that the Veteran's claim for 
service connection for hypertension cannot be substantiated on a 
direct basis.

The Veteran has also asserted that his hypertension could be 
caused or aggravated by his service-connected diabetes mellitus, 
type II.  Pursuant to this theory of entitlement, the Veteran was 
provided with a VA examination in March 2010.  As noted above, 
the Veteran had previously been provided with a VA examination 
pursuant to his claim for service connection on a secondary basis 
in October 2004, but this examination was inadequate and is not 
found to be probative, as the examiner did not review the renal 
function tests and provide an addendum.  The March 2010 VA 
examiner reviewed the Veteran's claims file and medical history 
concerning both his hypertension and diabetes mellitus, type II, 
and conducted an examination.  He diagnosed the Veteran with 
essential hypertension and provided the opinion that the 
essential hypertension is not caused or aggravated by his 
diabetes.  He found that the Veteran had mild proteinuria, but 
determined that it was probably due to a combination of his 
diabetes and hypertension.  The examiner stated that the 
Veteran's renal function was normal, and, therefore, could not 
contribute to or aggravate the hypertension.  Therefore, as the 
competent medical evidence is against finding that the Veteran's 
hypertension is related to his service-connected diabetes, the 
Veteran's claim for service connection for hypertension cannot be 
substantiated on a secondary basis.

The Board acknowledges that the Veteran has asserted that his 
hypertension is due to his high blood pressure in service or, in 
the alternative, is caused or aggravated by his service-connected 
diabetes mellitus, type II.  However, as previously discussed, 
the Veteran is not competent to provide the medical evidence 
necessary in this case to resolve the issues of whether the 
Veteran's instances of high blood pressure in service are related 
to his currently diagnosed hypertension or whether his 
hypertension is caused or aggravated by diabetes mellitus, type 
II.  Goss v. Brown, 9 Vet. App. 109, 113 (1996); see also Cromley 
v. Brown, 7 Vet. App. 376 (1995); Boeck v. Brown, 6 Vet. App. 14 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Further, 
the Board cannot rely on its own unsubstantiated medical opinion, 
but instead must make legal determinations on the basis of 
competent medical evidence and opinion.  See Colvin v. Derwinski, 
1 Vet. App. 174, 175 (1991).  

In sum, the Veteran's claim for service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, type II, must be denied.  As the preponderance 
of the evidence is against the Veteran's claim, the benefit-of-
the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, type II, is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


